Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 1 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

NATHAN PIERCE; MONTANA
COALITION FOR RIGHTS;
MONTANA COALITION FOR
CITIZEN VOTING; SHERRI
FERRELL; and, LIBERTY
INITIATIVE FUND,

Plaintiffs,
VS.

COREY STAPLETON, in his official
capacity as the Secretary of State for
the State of Montana; and, TIM FOX,
in his official capacity as Attorney
General of Montana,

Defendants.

 

 

Cause No. CV 18-63-H-CCL

OPINION & ORDER

Plaintiffs Nathan Pierce, Montana Coalition for Rights, Montana Coalition

for Citizen Voting, Sherri Ferrell, and Liberty Initiative Fund filed this action

challenging the constitutionality of Montana Code Annotated § 13-37-102(2),

which requires that signature gatherers for an initiative, referendum, or

constitutional convention be Montana residents and that they not be paid based

upon the number of signatures gathered. The challenge is premised upon the First

and Fourteenth Amendments of the United States Constitution.
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 2 of 33

Plaintiffs claim the residency requirement of MCA §13-27-102(2)(a)
violates the First Amendment by limiting their ability to recruit out-of-state
petition circulators and, in turn, makes it difficult to get their petition on the ballot.
Plaintiffs also claim the prohibition on paying petition circulators per signature,
contained at MCA §13-27-102(2)(b), violates the First Amendment by increasing
costs and reducing the pool of petition circulators to hourly workers. Defendants
ask the Court to uphold the constitutionality of the challenged statute, asserting the
statute advances and protects the First Amendment interests of the citizens of
Montana, including the constitutional right to self-government.

Additionally, Plaintiffs claimed in their Amended Complaint that MCA §13-
27-102(2) violates Equal Protection principles because the statute’s prohibitions
apply only to initiative petitions, and not to candidate petitions.! Plaintiffs also
asserted petition circulation constitutes interstate commerce and that the
prohibition on nonresident circulators violates the Commerce Clause.” Although
Defendants briefed these claims in their request for summary judgment,’ Plaintiffs
affirmatively abandoned these same claims in their Response.* Accordingly,

Defendants will be granted summary judgment on claims V, VI, and VU, of the

 

| See, Amd. Cmplt. (Doc. 18 at 40-42, Counts V & VI)(Equal Protection Claims).
2 See, Id. at 42-43, (Count VII)(Commerce Clause Claim).

3 See, (Doc. 37 at 35-39.)

“ See, (Doc. 49 at 30.)
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 3 of 33

Amended Complaint.

Pending now before the Court are cross-motions for summary judgment on
Claims I, Il, I, and IV. The Court finds the matter is appropriate for
determination without a hearing. Further, the Court finds Montana’s challenged
law to be constitutional. Accordingly, Defendant’s Motion for Summary Judgment
(Doc. 36) will be GRANTED; and, Plaintiffs Motion for Summary Judgment
(Doc. 40) will be DENIED.

I. Background

A. History of MCA §13-27-102(2)(2007)

In adopting Montana’s 1972 Constitution, the people of the State “reserved
unto themselves the exclusive right of” self-government and to thereby “alter or
abolish the constitution whenever” they deem necessary. State ex rel. Montanans
For Preservation of Citizens Rights v. Waltermire (1988), 231 Mont. 406, 412, 757
P. 2d 746, 750. The Montana Constitution reserves unto Montana citizens the right
to amend the constitution and to enact laws by initiative. Mont. Const. art. XIV, §
9; Mont. Const. art. II, § 4.

The initiative process begins by a person or entity submitting a ballot
initiative to the Secretary of State’s Office, which in turn, sends the ballot initiative

to Montana Legislative Services for review.’ If Legislative Services approves the

 

5 See, (Doc. 37-2 at 2, P 3)(Decl. of Corson)(citing MCA §13-27-202(2)(a)).
3
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 4 of 33

petition, the petition is then sent to the Attorney General for legal sufficiency
review which must be completed within 30 days.° If the ballot initiative passes this
legal sufficiency review, the Secretary of State notifies the ballot initiative sponsor
and the petition signature gathering can start.’ The ballot initiative process,

whether statutory or constitutional, requires an initiative proponent to gather a
specific percentage of voter signatures to qualify their initiative for the ballot.? The
first day to circulate approved initiative petitions for an election cycle is
approximately 1-year before the signatures in support of a petition must be
submitted.?

In March of 2006, proponents of two constitutional initiatives and one
statutory initiative began gathering signatures for submission to county election
administrators for certification. Once the signed petitions were submitted, they
were certified and then submitted to the Secretary of State. Because each of the
ballot initiatives garnered more than the required number of signatures, they were
then certified to the Governor in July of 2006. See, Montanans for Justice v. State,
2006 MT 277, PP 11-12, 334 Mont. 237, 146 P. 3d 759. In August of 2006, a

complaint was filed in which it was alleged that the proponent signature gatherers

 

6 Id., citing MCA §13-27-312(8)(a).

7 Id. at 3, P 6, citing MCA §13-27-202(5)(6).

8 See, MCA §§13-27-204 & 207 (outlining form requirements for Petition for Initiative and
Petition for Constitutional Amendment).

? See, (Doc. 37-2 at 3-4, | |P8-9.)
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 5 of 33

violated statutory requirements governing ballot issue petitions by obtaining
signatures in a deceptive manner and falsely swearing to the contents on the
signature gatherers’ affidavits. Jd. at P 13. Following a bench trial in Montana’s
Eighth Judicial District, the state District Court found that the signature gathering
process engaged in by proponents of the three initiatives was permeated by fraud
and procedural noncompliance. /d. at P 2. The District Court invalidated the
signatures obtained by specific signature gatherers and invalidated the Secretary of
State’s certifications of the initiatives. Jd.

The uncontroverted evidence established that while some Montana citizens
were used to collect signatures, the initiative proponents relied primarily upon paid
out-of-state signature gatherers to obtain an “overwhelming majority” of the
signatures submitted. Jd. at P 11. Proponents paid over $633,000 to out-of-state
signature gatherers for the three initiatives; each signature gatherer was paid
between $0.50 and $2.50 per signature per initiative. Jd. The District Court
determined: (1) out-of-state signature gatherers routinely attested that they
personally gathered or assisted in gathering signatures that were gathered by other
persons outside of their presence and without their direct assistance; (2) all 43 of
the out-of-state signature gatherers used false addresses on their certification

affidavits; and, (3) at least some of the out-of-state signature gatherers employed
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 6 of 33

deceitful “bait and switch” tactics. Id. at P 44.!° The Montana Supreme Court
affirmed the findings of the District Court and its order invalidating the initiative
certifications. Jd. at PP 59, 73, 79, 88.

In response to the fraud that had occurred, the 2007 Montana Legislature
passed Senate Bill 96, which required a person circulating an initiative petition to
be a Montana resident who is not paid anything of value based on the number of
signatures gathered.!'

In the election cycles between 2008 and 2018, twelve petitions qualified for
the ballot.!2 In the 2020 election cycle, two petitions were certified to appear on
the general election ballot.'°

B. Parties in the Present Matter

Plaintiff Nathan Pierce is a founder of the Montana Coalition for Rights, “an
ad hoc or a loose coalition of Montanans” who engage in lobbying work and
advancing ballot initiatives.'* This entity has been active since 2007, but has been

repeatedly dissolved and reformed over the years.'° Montana Coalition for Rights

 

10 A copy of Judge Sandefur’s District Court order in Montanans for Justice v. State, Cause No.
DCV-06-1162(d) (Sept. 13, 2006), is attached to the Defendant’s Motion for Summary
Judgment. See, (Doc. 37-1 at 10-56.)

'l See, MCA §13-27-102(2)(2007).

'2 (Doc, 37-2 at 5, P 17)(Decl. of Corson); see also, (Doc. 37-3 at 11-15)(Pearson Expert Report)
13 See, Montana Secretary of State Website: https://sosmt.gov/elections/ballot_issues/2020-2/
(accessed November 30, 2020).

14 Doc, 39 at 3, P 7)(Stip. Facts); see also, (Doc. 42 at 18, P 103.)

'S Doc. 39 at 3, PP S-6)(Stip. Facts).

6
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 7 of 33

sponsored Ballot Issue 15 in the 2018 election cycle, which sought to “prevent| ]
the legislature from immediately overturning ballot initiatives.” The issue,
however, did not progress to the point where signature gathering took place.!®

Plaintiff Sherri Ferrell is a professional signature gatherer/petitioner and
coordinator based in Florida who works across the United States.'’ Although
Ferrell worked in Montana once, qualifying candidate Newt Gingrich for the
ballot, she has never performed initiative petitioning services in Montana. ie

In April of 2018, Montanans for Citizen Voting (“MCV”) was incorporated
to secure ballot access for a “citizens voting” initiative, aimed at limiting voting in
Montana to lawful citizens.!? Paul Jacob (“Jacob”) is the President of Liberty
Initiative Foundation, also called Liberty Initiative Fund, and Citizens in Charge.”
Liberty Initiative Fund and/or Citizens in Charge have been involved in
challenging residency requirements in Nebraska and Ohio, Liberty Initiative Fund
has provided funding to get measures on ballots in various states, and Citizens in
Charge has provided funding to assist with various lawsuits.”! In October or
November of 2017, Jacob discussed the idea of a citizen voting initiative with Tim

Mooney (“Mooney”). Mooney is a political consultant from Arizona, who owns a

 

'6 (Doc. 39 at 3, PP 9-10)(Stip. Facts).

17 Doc. 39 at 7, P 36)(Stip. Facts); see also, (Doc. 42 at 15, |P 80); (Doc. 43-2 at 6-12.)
'8 (Doc. 43-2 at 12-14.)

'9 (Doc. 42 at 9, P47); see also (Doc. 39 at 4, [IP 14-15.)

20 (Doc. 42 at 9, P 49); (Doc. 37-1 at 63.)

21 (Doc. 37-1 at 65-66, 92) (Jacob Depo.).
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 8 of 33

political consulting firm called Silver Bullet, which is incorporated in Wyoming.”
Jacob and Mooney discussed potential states that would be ideal for bringing
forward such an initiative; they identified Montana as a state where the measure
might be successful.”? In late February or early March of 2018, J acob discussed
the citizen voting initiative with Montana attorney, Chris Gallus, and it was
determined Montana would potentially be a good state to bring the constitutional
measure forward.”

Jacob came to Montana in March of 2018 to secure a committee of people
that could push the Montanans for Citizen Voting initiative forward.”> Jeff Essman
and Nels Swandal were recruited to be part of the effort; Swandal was made the
lead petitioner.?° Jacob identified potential volunteers for the petition drive.”’

Jacob solicited bids for the petition drive. One of the bids was from Chuck
Denowh, with Advanced Micro Targeting (“AMT”), a voter contact firm based in
Texas.28 The other bid was from Mooney’s Firm, Silver Bullet.2” AMT’s bid was

for $500,000 and expressly stated it “does not pay by the signature because it

 

22 (Doc. 37-1 at 78-79) (Jacob Depo.); see also (Doc. 37-1 at 102-3) and (Doc. 43-1 at 31-
32)(Mooney Depo.); see also (Doc. 39 at 4-5, [PIP 17-18)(Stip. Facts).

23 (Doc. 37-1 at 79) (Jacob Depo.); see also (Doc. 37-1 at 104-5, 107)(Mooney Depo.); see also
(Doc. 39 at 5, P 19) (Stip. Facts).

24 (Doc. 37-1 at 79-80) (Jacob Deposition); see also, (Doc. 39 at 5, P 20)(Stip. Facts).

25 (Doc. 37-1 at 81) (Jacob Deposition); see also, (Doc. 39 at 5, P 23)(Stip. Facts).

26 (Doc. 37-1 at 85) (Jacob Deposition); see also, (Doc. 39 at 6, P 24)(Stip. Facts).

27 (Doc. 39 at 6, |? 26)(Stip. Facts).

28 See, (Doc. 42-4)(AMT proposal).

29 (Doc. 37-1 at 87-88) (Jacob Deposition); see also; (Doc. 42-3)(Silver Bullet proposal).

8
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 9 of 33

encourages fraud.”°?

Jacob had concerns about Montana’s pay-per-signature restriction and
residency requirements.*! Jacob asked Mooney to provide him with an alternate
bid for the petition drive, in the event that they were able to challenge and
successfully enjoin the residency and pay-per-signature provisions, and detail what
that would equate to in cost savings.” Silver Bullet’s bid was for $469,000 for
80,000 gross signatures, but also included a provision that if Montana’s pay-per-
signature ban and residency requirement were lifted, the overall petition drive cost
would cost $1.00 less per signature.°*?

On May 9, 2018, Plaintiffs filed the present lawsuit followed by an
Emergency Motion for Temporary Restraining Order or Preliminary Injunction."
On May 18, 2018, Plaintiffs withdrew their motion for the restraining order.*° The
deadline for submitting signatures for the 2018 ballot was June 22, 2018.°°
Montanans for Citizen Voting did not attempt to qualify CI-117 for the 2018
ballot. Likewise, none of the Plaintiffs in this matter, including Montanans for

Citizen Voting, pursued any activity to qualify a ballot initiative for the 2020

 

30 (Doc. 39 at 6, [PP 28-29); see also, (Doc. 42-4 at 3.)

31 (Doe. 37-1 at 91) (Jacob Deposition).

32 (Doc. 37-1 at 91.)

33 (Doc. 42 at 13); see also, (Doc. 42-3); see also, (Doc. 39 at 6-7, PP 31-32)(Stip. Facts).
34 (Docs. 1 & 2.)

35 (Doc. 15.)

36 (Doc. 39 at 2-3, [P 4)(Stip. Facts).
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 10 of 33

election cycle.3’ Additional facts will be discussed, as necessary, below.
II. Analysis
A. Summary Judgment Standards

A party is entitled to summary judgment if it can demonstrate that “there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is warranted where
the documentary evidence produced by the parties permits only one conclusion.
Anderson y. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986). Ona motion for
summary judgment, this Court must determine whether a fair-minded jury could
return a verdict for the nonmoving party. Jd. at 252.

In evaluating the appropriateness of summary judgment, the Court must first
determine whether a fact is material; and, if so, it must then determine whether
there is a genuine issue for the trier of fact, as determined by the documents
submitted to the Court.

Ifa fact is found to be material, summary judgment will not lie if the dispute
about that fact is not genuine. In other words, if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party, then summary
judgment should not be granted. Anderson, 477 U.S. at 248. In essence, the

inquiry is whether the evidence presents a sufficient disagreement to require

 

37 (Doc. 39 at 7, P 33)(Stip. Facts); see also, (Doc. 37-2 at 4, P11) (Decl. of Corson).
10
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 11 of 33

submission to a jury, or whether it is so one-sided that one party must prevail as a
matter of law. Id. at 251-52. Thus, at the summary judgment stage, the judge’s
function is not to weigh the evidence and determine the truth of the matter, but to
determine whether there is a genuine issue for trial. Jd. at 249-50. If the evidence,
however, is merely colorable, or is not significantly probative, summary judgment
may be granted. Id.

A party opposing a properly supported motion for summary judgment “may
not rest upon mere allegation or denials of his pleading, but must set forth specific
facts showing that there is a genuine issue for trial.” Jd. at 256.

B. First Amendment Standards

The First Amendment, made applicable to the states through the Fourteenth
Amendment, forbids the enactment of any law “abridging the freedom of speech.”
U.S. Const. amend. I; McIntyre v. Ohio Elections Comm'n, 514 US. 334, 336 & n.
1 (1995). Political speech, including that associated with petition circulation, lies
at the core of this speech, and is protected by the First Amendment, because it
involves “interactive communication concerning political change.” Meyer v.
Grant, 486 U.S. 414, 422 (1988). But courts have also acknowledged there is an
snevitable tension between a state’s authority and need to regulate its elections and
the First and Fourteenth Amendment rights of voters, candidates, and political

parties. See, Storer v. Brown, A15 U.S. 724, 729-30 (1974). There is no federal

11
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 12 of 33

constitutional right to place initiatives on ballots and “States allowing ballot
initiatives have considerable leeway to protect the integrity and reliability of the
initiative process, as they have with respect to the election processes generally.”
Prete v. Bradbury, 438 F. 3d 949, 961 (9"" Cir. 2006), citing, Buckley v. Am.
Constitutional Law Found., 525 U.S. 182, 191 (1999); see also, Meyer, 486 U.S. at
424 (recognizing that “the power of the initiative is a state-created right”).

Buckley advised there is “no litmus-paper test” to separate valid ballot-
access provisions from invalid interactive speech restriction. 525 US. at 183.
Rather, courts generally apply the pliable Anderson-Burdick framework when the
constitutionality of a ballot access measure is challenged on First Amendment
grounds. See, Reclaim Idaho v. Little, — F.Supp.3d ——, ——, 2020 WL
3490215, at *7 (D. Idaho June 26, 2020) (citing Anderson v. Celebrezze, 460 U.S.
780 (1983); Burdick v. Takushi, 504 U.S. 428 (1992)); see also, Initiative &
Referendum Inst. v. Jaeger, 241 F. 3d 614, 616 (8 Cir. 2001). The framework
provides a flexible approach that balances the severity of the restriction against the
government’s purported interest. Dudum v. Arnzt, 640 F. 3d 1098, 1105-06 (9"
Cir. 2011). Under the test:

A court considering a challenge to a state election law must weigh
“the character and magnitude of the asserted injury to the rights
protected by the First and Fourteenth Amendments that the plaintiff

seeks to vindicate” against “the precise interests put forward by the
State as justifications for the burden imposed by its rule,” taking into

12
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 13 of 33

consideration “the extent to which those interests make it necessary to
burden the plaintiff's rights.”

Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789). Thus, if Plaintiffs
demonstrate the existence of severe burden, strict scrutiny applies, if not, the
degree of scrutiny is relaxed. See, Ariz. Green Party v. Regan, 838 F. 3d 983, 985
(9"" Cir. 2016).

In Meyer, the Supreme Court identified two potential burdens on political
expression arising from state regulation of petition circulation. The fist type occurs
when a ballot-access measure “limits the number of voices that will convey
[Plaintiffs’] message...and, therefore, limits the size of the audience they can
reach.” Meyer, 486 U.S. at 422-23. The second type of harm occurs when a
regulatory scheme “makes it less likely that [Plaintiffs] will garner the number of
necessary signatures, thus limiting their ability to make the matter the focus of
statewide discussion. Jd. at 423.

In Angle v. Miller, involving a challenge to a Nevada law requiring
proponents of a ballot initiative to obtain signatures from at least 10% of registered
voters in each of Nevada’s congressional districts, the Ninth Circuit focused on this
second type of harm. See, Angle v. Miller, 673 F. 3d 1122, 1133 (9" Cir. 2012).
The Court held the test was whether a “reasonably diligent” initiative campaign
could have secured a place on the ballot despite the challenged regulation. /d.,

citing Nader v. Brewer, 531 F. 3d 1028 (9" Cir, 2008). The Court found the

Lo
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 14 of 33

plaintiffs’ declarations proffering that the regulation inhibited their ability to get
the initiatives on the ballot to be too vague and speculative and noted that the
plaintiffs presented no evidence that “other initiative proponents have been unable
to qualify initiatives for the ballot as a result of the [challenged law].” /d. at 1133-
34. The court applied less exacting scrutiny and found the law passed
constitutional muster because it was supported by important regulatory interests —
that is, Nevada’s interest in ensuring state-wide support for initiatives and avoiding
voter confusion. Jd. at 1134-36.

C. Claims I & II: First Amendment Challenge to Non-Resident Circulator
Prohibition

Plaintiffs assert that strict scrutiny applies in the present matter and provide
no other analysis surrounding less-exacting forms of scrutiny.*® Defendants take
issue with the majority of the cases cited by Plaintiffs in support of their strict
scrutiny assertion,*’ and contend that because Plaintiffs failed to show the
existence of a severe burden, instead proffering only conclusory allegations, less
stringent scrutiny necessarily applies.”°

As explained below, Plaintiffs provide only speculative claims and fail to

meet their burden. “Speculation, without supporting evidence,” is insufficient to

 

38 See generally, (Doc. 41 at 11-18); (Doe. 49 at 15-19); (Doc. 52 at 4-5).
39 See e.g., (Doc. 47 at 7-12.)
40 See, (Doc. 51 at 4-5)

14
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 15 of 33

demonstrate that the statutory scheme results in a severe burden. Angle, 673 F. 3d
at 1134. Because less exacting scrutiny applies, this Court finds the residency
requirement to be constitutional. Further, it is supported by Montana’s regulatory
interest in protecting the integrity of its ballot initiative process, based upon the
state’s unique historical circumstances.
i. Burden Upon First Amendment Rights

As set forth above, this Court must first examine the severity of the burden
imposed upon the Plaintiffs, by looking at the type of harm alleged to have
occurred. In order for strict scrutiny to apply, Plaintiffs must show the Montana
residency requirement severely burdened their rights.

Limitation on Voices/Audience Reached

Although Plaintiffs did not directly address the Anderson-Burdick test, in
relation to this first category of harm, Plaintiffs’ argument would seem to be that
the non-resident circulator prohibition will result in harm because such restriction
decreases the number of available message carriers. See e.g., (Doc. 41 at 11-12,
14-15). Plaintiffs point to the Ninth Circuits decision in National Association for
Gun Rights, Inc. v. Mangan, et al., (NAGR), 933 F. 3d 1102, 1121 (9" Cir. 2019),
cert. denied, 140 S. Ct. 2825 (2020), in which the Circuit invalidated Montana’s

requirement that a political committee’s designated treasurer be a registered

15
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 16 of 33

Montana voter.4! The NAGR Court, relying on Buckley, observed that, “The
particular First Amendment harm that restrictions on petition circulators pose is
that they ‘limit the number of voices who will convey the initiative proponents’
message and, consequently, cut down the size of the audience proponents can
reach.’” #2 Plaintiffs argue, then, by virtue of the residency requirement that
325,000,000 American citizens, who happen to also be non-Montana residents, are
automatically excluded from participating in circulating Montana initiative and
referendum petitions. This, in turn, reduces the pool of available professional
circulators who work across the country.*? Plaintiffs assert that by eliminating
professional petition circulators in Montana, the actual effect is that it eliminates
the very individuals who are best able to convey proponents’ message and
increases the overall cost of signature gathering.** In support of this argument,
Plaintiffs cite to portions of the deposition transcripts of Jacob, Mooney, Ferrell,
and Pierce.*°

The Court would begin by noting that the NAGR court did not apply strict

scrutiny. Applying less exacting scrutiny, it did invalidate the registered voter

 

41 The Court notes that Plaintiffs in this action advanced a similar claim. See, Counts VII and IX
of Amended Complaint. (Doc. 18 at 43-45.) Following the NAGR decision, and pursuant to the
Plaintiffs unopposed motion, Counts VIT and [X were dismissed without prejudice. (Doc. 33.)

42 See, (Doc. 41 at 15)(citing NAGR).

“3 Id. at 16.

4 Td, at 16-17.

45 See e.g., (Doc. 41 at 16-17) (citing to Plaintiff's SUF) (Doe. 42 at Pp 129, 130, 131, 43, 44, 48,
96, 100, 114, 34, 36, 37, 38, 39, 41, 43, 45, 46, 48, 59, 60, 66, 68, 85, 90, 114, 124, 136).

16
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 17 of 33

requirement, but observed it was doing so because Montana failed to identify, nor
could the Court locate, an interest served by excluding potential treasurers from
political committees who are not registered voters but could be if they chose.
NAGR, 933 F. 3d at 1121. But the Court is not convinced that this case stands for
the bright-line principle, which Plaintiffs assert, that strict scrutiny must apply in
the present case.

As to the evidence Plaintiffs point to in support of their position, it is also
not convincing. Although Jacob certainly has extensive experience working on
campaigns and challenging election laws in other states, he has never participated
in the signature gathering process in Montana.** The Court notes Mooney did
testify the residency requirement would make contracting with his firm for a ballot
initiative difficult; he also testified that the low state unemployment rate and
relatively high pay scale contribute to make Montana a “more difficult and costly
state.”47 Mooney was of the belief that because Montana does not have a large
number of petitions circulating in an election cycle, there is not a ready pool of
people who are experienced in getting signatures for an initiative petition.”* But

while Mooney has done candidate work in Montana, he has not done any petition

 

46 See, (Doc. 37-1 at 63, 65-66, 69, 92)(Jacob Depo); see also, (Doc. 42 at 9, PP 47, 49); (Doc. 39
at 4, PIP 14-15.)

47 See, (Doc. 43-1 at 46:2-18.)

48 Td. at 95:1-96:8.

17
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 18 of 33

work.”

Plaintiffs cite to testimony from Ferrell for the proposition that while
someone with her circulation experience may wish to participate in Montana’s
petition circulation, the residency requirement precludes such participation.” In
the same vein, Plaintiffs assert Jacob asked Ferrell to work on CI-117 and she said
she would if the residency requirement and pay-per-signature ban were
eliminated.>! Likewise, Nathan Pierce states he would like to contract with Ferrell
at some point in the future on an unidentified ballot measure for Montana Coalition
for Rights.°?

But as explained further below, all of these assertions are merely conclusory,
because Plaintiffs did not move forward with either Montana Citizen Voting’s
petition drive for CI-117, or with Montana Coalition for Rights ballot initiative CI-
115, or something similar, in either the 2018 or 2020 election cycles.

Pierce is the only one of the Plaintiffs referenced that has actual experience
working on Montana initiate petition drives. To the extent that Plaintiffs seek to
present testimony from Pierce to support the proposition that there are not enough

Montanans trained with the “unique skill set” as circulators and that there exists a

 

49 Tq. at 18:8-11; 44:5-7; See also, (Doc. 50 at 10, P 38)(detailing Mooney’s experience on
candidate campaigns, but not ballot initiatives).

50 See e.g., (Doc. 42 at 18, P 100.)

51 Td, at 17, P 96; see also, (Doc. 43-2 at 180-81)(Ferrell Depo.)

>2 Id. at 20, PP 114.

18
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 19 of 33

labor shortage, as pointed out by Defendants, Pierce’s own testimony defeats such
speculative claims. Pierce acknowledged he has attended trainings, has trained
others, and agreed that there was nothing preventing MCR from training
Montanans to gather signatures.°’ Pierce estimated it takes between an hour and an
hour and a half to complete training to be a circulator.” Similarly, Pierce noted
Montanans who are paid circulators have successfully qualified ballot initiatives.°>

Plaintiffs claim that the Defendants’ expert, C.B. Pearson, acknowledged the
pool of experienced petition circulators in Montana is small, and that there are no
firms in Montana that focus solely on signature collection.°° While this may be
true, Plaintiffs’ witness, Mooney, testified that there are only five or six big
national petition-circulating firms in the country, and maybe a dozen localized
firms around the country.>’ Thus, a potential shortage of firms focused solely on
signature gathering does not necessarily seem to be a problem, but even if it is, it is
not one that is unique to Montana.

Furthermore, the Court takes note of the observations and conclusions
advanced by Pearson, gleaned from his more than four decades in public service,

more than 30 of which involve Montana’s initiative and referendum process.”

 

53 See, (Doc. 37-1 at 142-151.)

*4 See, (Doc. 37-1 at 147.)

55 See, (Doc. 43-4 at 39.)

°6 (Doc. 49 at 17.)

57 See, (Doc. 43-1 at 130: 12-22.)

38 See, (Doc. 37-3 at 8-41)(Pearson Expert Report).

i)
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 20 of 33

Pearson stated that his firm, M+R Strategic Services, trains every person working
on one of their initiative campaigns, whether paid or a volunteer, and that such
training takes between 60 and 90 minutes.*’ Pearson notes that since 2008, there
have been successful initiative efforts on a variety of issues that have utilized a
combination of: in-state campaigning firms, out-of-state signature gathering firms,
their own paid staff and Montana volunteers, or some combination.” Pearson
concluded that any proposed initiative campaign can hire either in-state or out-of-
state organization or firms to run their campaign or signature gathering effort.®'
Pearson further opined that hiring only Montana residents for signature gathering
did not disadvantage the proposed ballot initiative in qualifying and that “Thjiring
Montanans to talk to Montanans is an advantage if the goal of the campaign is to
win at the ballot box.”

In short, Plaintiffs have offered speculative opinions about what might have
happened, or what they may believe to be true, but have provided little to no actual
evidence that the residency requirement put a limitation on the voices or the

audience they were able to reach. Plaintiffs have not demonstrated that there are

not enough Montana residents to serve as circulators or that Montana residents are

 

°° Td, at 8-9.
60 Td. at 10.
al Td,

62 Id.

20
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 21 of 33

inferior communicators. See e.g., Idaho Coalition United For Bears v. Cenarrusa,
234 F. Supp. 2d 1159, 1163 (D. Idaho 2001), aff'd, 342 F.3d 1073 (9th Cir. 2003).
Both Pierce and Pearson acknowledge that Montanan signature-gatherers have
successfully qualified ballot initiatives. Pearson believes that it oftentimes is
beneficial to have Montanans speaking to issues unique to our state. Moreover, as
explained by Pearson, out of state residents are not excluded from Montana’s
electoral process, out of state campaigning and signature gathering firms can, and
have, coordinated successful initiative efforts in Montana.
Limitation on Signatures/Statewide Discussion

As set forth above, in relation to this type of harm, courts have held the test
is whether a “reasonably diligent” initiative campaign could have secured a place
on the ballot despite the challenged regulation. Angle, 673 F. 3d at 1133 (citing
Nader v. Brewer, 531 F. 3d 1028 (9" Cir. 2008)). Or put another way, courts apply
strict scrutiny when: (1) the proponents of the initiative have been ‘reasonably
diligent’ as compared to other initiative proponents; and (2) when the restrictions
significantly inhibit the proponents’ ability to place an initiative on the ballot. See,
Reclaim Idaho, 2020 WL 3490216, at *8, citing Fair Maps Nevada v. Cegavske,
— F.Supp.3d ——, ——,, 2020 WL 2798018, at *11 (D. Nev. May 29, 2020).

Plaintiffs argue that the residency requirement makes it less likely that the

proponents will gather the number of signatures required to secure ballot access.

dl
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 22 of 33

In support of this position, Plaintiffs cite to deposition transcripts of Jacob,
Mooney, Pierce and Hurst. As a preliminary matter, the Court would note that
since the enactment of MCA $13-27-102(2)(a), 14 initiative petitions have
qualified for the ballot. But when comparing the actions of Plaintiffs to other
initiative proponents, they have not exercised “reasonable diligence.” As set forth
above, Montana Coalition for Rights submitted Ballot Issue 15 in the 2018 election
cycle, but it did not progress to the point of signature gathering prior to the filing of
this lawsuit. Likewise, Montana Coalition for Rights did not submit any similar
ballot initiative for the 2020 election cycle.

Montanans for Citizen Voting also did not act diligently. They waited until
April 2018 to incorporate. At that point, instead of beginning to gather signatures,
they filed the instant lawsuit and the corresponding Emergency Motion for
Temporary Restraining Order or Preliminary Injunction.” Plaintiffs subsequently
withdrew their motion for the temporary restraining order and took no further steps
to qualify CI-117 for either the 2018 or 2020 election cycle.

Mooney testified that Silver Bullet’s bid was never accepted and no work
began on the signature gathering because “we are trying to get through [this law

suit] right here” and the outcome would have a bearing upon what the ultimate

 

63 See, (Doc. 41 at 16); (Doe. 42 at 21, P 128.)
64 See, (Docs. 1&2.)

Ze
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 23 of 33

price of the contract would be. While plaintiffs contend Mooney did not prepare

the Silver Bullet bid in preparation of this litigation,®° once Plaintiffs dismissed

their request for the TRO and the residency requirement was not enjoined,

Mooney’s advice to Jacob was to not move forward with CI-117:

Q:

A:

QF OF

And once the residency requirement wasn’t enjoined in this case, did
you advise Paul Jacob?

Skip it. Yeah.

And what was your advice to Paul Jacob with respect to whether or
not to go forward with the petition?

Don’t. Don’t go forward. Skip it.

Okay.

So you advised Paul Jacob that they should not move forward under
this bid?

Exactly.°’

Further, as Plaintiffs acknowledge, Jacob and the Liberty Initiative Fund had

no intentions of moving CI-117 forward in the 2020 election. Jacob explained his

viewpoint:

If everything was ready to go in terms of the money raised, we could start
right now, and we’d have a good bit of time. But all the money isn’t raised.
And the ability to raise that money, and the ability to pull people together is
waiting on having the circumstances that will give us a high probability of
success, as opposed to a lower probability. And so, I’m not spending all my
time right now working to get Montana ready, because I’m working to get
other things ready where we do have a high probability of success. And so,
you know, right now, it’s important that this litigation come to a conclusion
for us to make the decision to invest the time to be ready to start the petition

drive and complete i

t.°

 

6 (Doc. 43-1 at 46-47.)

66 See, (Doc. 50 at 13-14, |P 55.)

67 See, (Doc. 43-1 at 106:2-12.)

68 (Doc. 49 at 13-14) (citing Jacob Dep. at 74:14-75:13.)

23
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 24 of 33

In this matter, Plaintiffs have not been reasonably diligent. It was not the
residency requirement that inhibited Plaintiffs’ ability to place an initiative on the
ballot, it was their own inaction. The Court must infer that the burden placed upon
plaintiffs was not severe. Accordingly, there is no basis for this Court to apply
strict scrutiny.

ii. Justifying State Interest

Because Plaintiffs failed to demonstrate the imposition of a severe burden,
there is no need for Defendants to show that the statute is narrowly tailored, it only
need be demonstrated that the rule at issue furthers an important regulatory
interest. Angle, 1134-35, Dudum, 640 F. 3d at 1114. Although Plaintiffs have
continue to characterize the widespread petition fraud and misconduct that
occurred in 2006 as “an incident” or “one instance of petition fraud,”® they have
also conceded that Montana has a compelling interest in protecting the integrity of
its initiative process.” Accordingly, the State’s regulatory interest is sufficient to
uphold the residency requirement of MCA § 13-27-102(2)(a).

Moreover, the residency requirement is not prohibiting any of the Plaintiffs
from communicating their views on the measures they seek to advance. They are

certainly free to speak with Montana voters regarding the citizen voting initiative

 

6 See e.g. (Doc. 49 at 7, 9) and (Doc. 52 at 9.)
70 See e.g., (Doc. 49 at 8, 22).

24
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 25 of 33

or train Montana residents on best practices for signature gathering. “The one
restriction is that out-of-state residents cannot personally collect and verify
signatures, and that restriction is justified by the State’s interest in preventing
fraud.” See, Jaeger, 241 F. 3d 614, 617 (8 Cir. 2001). Despite Plaintiffs’ rather
dismissive characterization, this requirement was put into place due to widespread
fraud perpetrated by out of state actors.’! Defendants will be granted summary

judgment on claims I and II.

D. Claims II & IV: First Amendment Challenge to Prohibition
on Pay-Per-Signature

In Prete v. Bradbury, the Ninth Circuit rejected plaintiffs’ challenge to an
Oregon law, similar to Montana’s, which “prohibited...payment to electoral
petition signature gatherers on a...per signature basis. Prete v. Bradbury, 438 F.

3d 949, 951 (9"" Cir. 2006). The District Court denied the First Amendment

 

11 The state court found the evidence showed: “[I]t is a common practice in the
professional signature gathering business to bring migrant signature gatherers, with
no substantial ties to a state, in from out of state for the sole purpose of hustling up
the necessary signature to qualify local ballot initiatives and then immediately
move on to the next state without leaving a trace, thereby preventing any effective
accountability or means to verify the integrity and regularity of the signature
gathering process. There is also evidence that, while the out of state migrant
signature gatherers are working in a state, it is a common industry practice for
them to certify signatures gathered by other signature gatherers and to conceal,
withhold, or misrepresent identifying and contact information... [u]nder the totality
of the circumstances, it is more probable than not that this pattern and practice of
fraud and procedural defect was prevalent throughout the statewide signature
gathering process.” (Sandefur Order)(Doc. 37-1 at 49-51).

25
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 26 of 33

challenge and the Ninth Circuit affirmed by applying the Anderson-Burdick
framework set forth above. In relation to the first type of harm, the court
concluded it created a lesser burden, in part, because the declarations proffered by
the plaintiffs purporting to illustrate the difficulty of gathering signatures under the
law were based on “unsupported speculation,” id. at 964-65, and a referendum
petition qualified for the ballot after the enactment of the law which had a
relatively low signature error rate. Id. at 966-67. The court found the challenged
law was subject to “less exacting review,” and held that Oregon’s “important
regulatory interest in preventing fraud and its appearances in its electoral
processes” was sufficient to insulate the law from constitutional challenge. /d. at
969-71.

Defendants contend the holding of Prete, that restricting payment on a per-
signature-basis did not constitute a severe burden and the state asserted an
important regulatory interest in preventing fraud and forgery in the initiative
process, is controlling and that they are entitled to summary judgment.”*

Plaintiffs seek to distinguish Prete arguing that unlike the incomplete factual
record developed by the Prete plaintiffs, they have developed an “undisputed and

unequivocal” record before this Court which demonstrates strict scrutiny applies

and that Montana’s law is not narrowly tailored to advance a compelling state

 

2 (Doce. 37 at 20-31) citing, Prete, 438 F. 3d at 963-66.
26
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 27 of 33

interest.73 In support of their argument, Plaintiffs rely primarily upon their own
statement of undisputed facts.”

The Court finds here, much like above in relation to Plaintiffs’ speculative
claims surrounding the residency requirement, the record does not support setting
aside Prete and/or finding that Montana’s pay-per-signature ban constitutes a
severe burden. Under a relaxed level of scrutiny, the prohibition on pay-per-
signature contained at MCA §13-27-102(2)(b) passes constitutional muster and
finds support in Montana’s interest in protecting the integrity of its ballot initiative
process.

i. Burden on First Amendment Rights

Plaintiffs contend the pay-per-signature prohibition makes it unlikely that
initiative proponents will gather the requisite number of signatures. In support of
this argument, Plaintiffs cite to the fact that Jacob and the Liberty Fund did not
move forward with CI-117 when the prohibition was enjoined, in part because
there was a concern they could not get enough signatures on the ballot.”> Likewise,
citing the depositions of Jacob, Mooney, Hurst, and Pierce, Plaintiffs allege the

pool of available and experienced circulators was reduced. In support of this

 

® See, (Doc. 41 at 24-25.)

Th Tad,
1 (Doc. 41 at 24)(citing Doc. 42 at [PP 59, 60, 62)(referencing the depositions of Jacob, Mooney,

Hurst, and Pierce); see also, (Doc. 49 at 20.)
Za
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 28 of 33

contention, Plaintiffs point to the statement of Ferrell that she would have worked
on the CI-117 petition circulation if there was no residency requirement or pay-
per-signature prohibition in Montana.” Plaintiffs assert both that the persons best
able to convey their message will be eliminated and the size of the audience
reached will necessarily be reduced.”” But as set forth above, with the exception of
Pierce, none of the individuals Plaintiffs reference in support of these arguments
have actually worked on Montana ballot initiatives. Similar to the witnesses
presented in Prete, this Court sees no basis to find that their assertions carry any
more than “little weight.” Prete, 438 F. 3d at 965.

In support of its position, Plaintiffs cite to a statement from Pierce in which
he described an incident where a woman being paid $15.00 per hour, was later
discovered to be at home doing nothing.’® Plaintiffs cite to this example to support
their contention that payment by the hour fails to adequately motivate people.”
Defendants respond that this single example, in Pierce’s work since 2007 on more
than 13 Montana ballot initiatives, is hardly sufficient to demonstrate the existence

of a severe burden. The Court agrees.

 

76 (Doc. 41 at 24)(citing Doc. 42 at PP 96, 138)(referencing depositions of Jacob, Mooney,
Ferrell, Hurst, and Pierce); see also, (Doc. 49 at 20.)

77 See, (Doc. 41 at 24)(citing Doc. 42 at PP 96, 139)(referencing Ferrell’s statement re: working
on CI-117, in addition to the depositions of Jacob, Mooney, Ferrell, Hurst, and Pierce)(Doc. 49
at 20-21).

78 (Doc. 41 at 26).

Medd,

28
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 29 of 33

Finally, Plaintiffs point to the bids from Silver Bullet*® and AMT*! for the
CI-117 petition gathering, and the depositions of Jacob, Mooney, Pierce and
Hurst,®? in support of their argument that the pay-per-signature prohibition
increases costs.

While the Court would note that the Silver Bullet bid is lower than the AMT
bid, Mooney testified under oath that the bid he provided was low.** Because the
differential between the two amounts is unclear, the evidentiary value is limited.
The Court would also note that AMT specifically advised Jacob in its bid that it
“does not pay by the signature because it encourages fraud.”** The Court
presumes Jacob, in reaching out to AMT for the CI-117 bid, was seeking out
experienced circulators and those he deemed best for the job. The fact that AMT
refuses to be compensated by the signature undercuts Plaintiffs’ argument that only
the best and most experience circulators are paid per signature.

Moreover, Pearson opined, based upon his experience in Montana, that: (1)
paying signature gathers by the hour, as opposed to by the signature, is not a
barrier to a successful signature-gathering initiative campaign in Montana, (2)

paying signature gatherers by the hour is consistent with the underlying direct

 

8° (Doe. 42-3.)

81 (Doc. 42-4.)

82 See, (Doc. 49 at 21.)

83 See, (Doc. 43-1 at 98:20-24).
84 (Doc, 42-4 at 3.)

29
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 30 of 33

democracy process because it encourages discussion between Montanans
concerning the initiative at issue, and (3) paying signature gatherers by each
signature gathered encourages improper conduct because electors are viewed as
sources of money rather than as electors who will join as co-sponsors of an issue
that may be offered for consideration by all Montana electors.®° As established
above, Pearson also stated that since the passage of MCA §13-27-102(2)(b), there
have been many successful Montana initiatives using both paid and volunteer
signature gatherers.*°

Defendants make a compelling argument that Plaintiffs’ conclusory
allegations underscore the slight nature of the burden. For example, Defendants
point out that nothing in MCA §13-27-102(2)(b) requires hourly payment.
Initiative proponents are free to pay circulators: on a daily basis, a monthly basis,
by the job, by salary, or would be free to adjust salaries based upon a circulator
meeting certain benchmarks or validity rates.°’? Jacob acknowledged that there was
no set way to compensate circulators and “you could bonus, you can do all kinds of
things, and you will do everything you can think of to get [circulators] more

focused on signatures.”** Jd. Likewise, Pierce noted there were “plenty of firms

 

85 (Doc. 37-3 at 11.)

86 See, (Doc. 37-3 at 10.)

87 See, (Doc. 37 at 31).

88 Td. at 32 (citing Jacob depo. at 82).

30
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 31 of 33

out of state who would definitely gather signatures on an hourly basis or on a
contract basis” and Hurst concurred that even in states that allow pay-per-signature
there are still firms that pay hourly.*? What is more, Jacob and Mooney apparently
discussed the fact that Montana allows for compensation via bonus prior to

Mooney providing Jacob with Silver Bullet’s bid.?? Mooney acknowledged there
are mechanisms to compensate circulators with bonuses to ensure performance,
even if payment per signature is not allowed.”! This fact is neither referenced in
Silver Bullet’s bid, nor acknowledged in Plaintiffs’ complaint.

Plaintiffs have failed to convince this Court that it should deviate from Prete
or apply strict scrutiny. While the diligence aspect of the Anderson-Burdick
framework is not necessarily at play here, it is hard to find support for Plaintiffs’
argument against the pay-per-signature prohibition when they did not even attempt
to move forward with their initiatives. Plaintiffs have failed to present evidence
that the pay-per-signature prohibition significantly inhibited their ability to get an
initiative on the ballot. Their claim derives from little more than speculation; this
is insufficient to support a finding of a severe burden. See, Prete, 438 F. 3d at 964.

ii. Justifying State Interest

Again, Plaintiffs failed to demonstrate the imposition of a severe burden.

 

89 Td., (citing Pierce depo at 90; Hurst Depo. at 45).
90 See, (Doc. 43-1 at 51:10-24).
1 Td. at 53:1-12).

31
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 32 of 33

The Court would additionally note that prohibition on payment per signature
contained at MCA §13-27-102(2)(b) was the Montana Legislature’s response to
the state court’s finding of significant evidence showing “it [was] a common
practice to pay migrant signature gatherers by the signature, thereby creating an
incentive and profit motive to engage in deceptive, fraudulent, and procedurally
irregular signature gathering practices.” (Doc. 37-1 at 49-50.)

Because, as set forth above, Plaintiffs concede Montana has a compelling
interest in protecting the integrity of its initiative process, this interest is sufficient
to uphold the pay-per-signature prohibition of requirement of MCA §13-27-
102(2)(b). Defendants will be granted summary judgment on claims II and IV,

I. Conclusion

The Court finds Plaintiffs have failed to show that Montana’s prohibition on
non-Montana residents circulating initiative petitions violates the rights guaranteed
to them under the First and Fourteenth Amendments. Defendants are entitled to
summary judgment on Claims I and II of the Amended Complaint as a matter of
law. Further, the Court finds Plaintiffs have not demonstrated that Montana’s
prohibition on compensating circulators of initiative petitions based upon the
number of signatures collected violates the rights guaranteed to them under the
First and Fourteenth Amendments. Defendants are entitled to summary judgment

on Claims III and IV of the Amended Complaint as a matter of law. Finally,

a2
Case 6:18-cv-00063-CCL Document 57 Filed 12/04/20 Page 33 of 33

because Plaintiffs affirmatively abandoned Claims V, VI, and VII, of the Amended
Complaint, Defendants are entitled to summary judgment on these claims as well.
IT IS HEREBY ORDERED that Defendants’ Motion for Summary
Judgment (Doc. 36) is granted in full. Defendants are granted summary judgment
on Claims I, IL, Ill, IV, V, VI, and VII of the Amended Petition. Plaintiffs’ Motion
for Summary Judgment (Doc. 40) is DENIED in full.
The Clerk of Court is directed to enter judgment in accordance with this

order, entering judgment for the defendants.

Md
DATED this 4 ay of December, 2020.

Le

Charles C.

Senior Unite

 
   
 

tates District Judge

33
